Citation Nr: 1700205	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  10-04 435A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2010, the Veteran requested the opportunity to testify at a video-conference hearing held before a Veterans Law Judge of the Board.  The hearing was scheduled for October 2016.  In June 2016, he withdrew his request for a hearing in connection with his withdrawal of his appeal.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

In June 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In the instant case, the Veteran's withdrawal was received by the RO on June 2016, which was after the case was transferred to the Board in May 2016.  The withdrawal was explicit, unambiguous, and appears to have been done with a full understanding of the consequences of such action as it was filed by the Veteran's representative on his behalf.  See Warren v. McDonald, 28 Vet. App. 214, 218 (2016) (citing DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).  

The Veteran subsequently submitted a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in October 2016.  He filed this form in response to a letter the RO sent to him in September 2016, which informed him that he "may be entitled to compensation at the 100 percent rate if you are unable to secure and follow a substantially gainful occupation because of your service-connected disabilities."  The letter went on to instruct him to file the Form 21-8940 if he believed he qualified for this benefit.  The Veteran did not, in the Form 21-8940 or any other statement, indicate his belief that the withdrawn claim was still on appeal.  See Warren, 28 Vet. App. at 219.  Accordingly, the Veteran's new claim for a TDIU is being processed by the RO.  Therefore, the appeal was withdrawn, and the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.


		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


